Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
Continuation of 3. NOTE: Claim 3 newly recites that the cold-press extruder, when treating the natural soybean and corn grain blend is to simultaneously compress for oil extraction and breaking of the soybean and corn, friction heating to result in denaturation of soy proteins and gelatinization of the corn.  This limitation requires further consideration and search as it has not been previously presented. 
It is further noted that the above newly recited simultaneous steps are unclear as they only appear to be directed to the natural soybean and corn grain blend, and do not appear to be directed to the soybean and cereal grain blend.  This is also seen to raise issues under 35 U.S.C. 112b.

Continuation of AMENDMENTS 5:
Upon entry, the rejection of claim 3 under 35 U.S.C. 112b as presented in the previous Office Action

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12.
On page 5 of the response, Applicant urges that Luh does not use a blend of soybean and corn grain blend or soybean and cereal grain blend where the soybean, corn grain and cereal grain are all in their natural condition.
It is noted however, that this has been recognized in Luh. Minamizawa and Luo evidence that it has been conventional in the art to first blend together soybean and a cereal grain, which can be subsequently as already taught by Luh for the purpose of producing koji.  
On page 6 of the response, regarding Minamizawa, Applicant urges that the reference does not teach crushing, compressing or heating the blend and that the twin screw extruder is different from the claimed cold extruder press.  This urging is not seen to be sufficient to overcome the rejection, as Minamizawa and Luo have not been relied on for the specific type of extrusion system, but rather to teach that it has been conventional and desirable in the art to use a blend of soybean and cereal grain that are in their natural condition as the blend that has been used for producing koji.  

Regarding Luo, on page 7 of the response, Applicant urges that the reference does not teach the claimed simultaneous compression, breaking and friction heating that denatures the soybean and gelatinizes the corn and also mixes and homogenizes the mixture.
It would appear that the newly presented amendments would overcome the rejection as currently presented, however, Applicant’s arguments are directed to a new limitation that will require further search and consideration as the simultaneous compression and breaking together with denaturation and gelatinization and mixing, homogenization and aggregation are newly presented and have not been previously considered. 

On page 9 of the response, regarding Nagata, Applicant urges that the reference does not teach the limitations of the present claims, however the reference was only relied on as evidence of using whole soybean and whole cereal grains in the production of seasoning sauce.

On pages 9-10 of the response, regarding Hanada, Applicant urges that the reference uses the usual process for production of fermented soy sauce; however the reference was only further relied on as evidence that it has been conventional in the art to provide a moisture adjustment prior to inoculation to produce koji.  

On pages 11-12 of the response, regarding Maki, Applicant urges that figure 1A of Maki and figure 2 of the present invention show that the present invention’s equipment is completely different from that of Maki and that Maki is not directed to making soy sauce or koji; nor does Maki teach or suggest simultaneously processing a soybean and cereal grain blend that simultaneously extracts oil, breaks the blend, friction heating to denature the soy proteins and gelatinize the corn, mixing and homogenization and aggregation.  Applicant also urges that Wilson only teaches the conventional steps for soy sauce manufacture.
It is noted however, that Applicant’s remarks are directed to a new limitation not previously presented and thus requires further consideration and search.  
It is further noted that the prior art establishes that it has been desirable to remove the oil from soy sauce ingredients for the purpose of minimizing the need to remove oil from the surface of the thus produced soy sauce, as taught by WIlson.  In this regard, the prior art teaches that it has been conventional to use extractors to 

On pages 13-14 of the response, Applicant urges that Galvao is not directed to soy sauce production.  
However, it is noted that the art teaches that it has been desirable to remove oils from the ingredients used for production of soy sauce  Galvao teaches another expedient for being able to thus remove the oils from a combination of cereal grains.

On page 14 of the response, Applicant urges that the Luh, Minamizawa combination does not teach simultaneously compressing for oil extraction and breaking of the soybean and corn, friction heating to result in denaturation of soy proteins of soybean and gelatinization of the corn; mixing and homogenization of the soybean and 
These urgings have been considered.  It is noted however, that these limitations are newly presented and will require further consideration and search, as now canceled claim 4 only required heating “for soybean decoction and corn or cereal roasting”.

On pages 14-16 of the response, Applicant reiterates the above remarks with respect to the cold-press extruder simultaneously compressing and breaking, friction heating to denature and gelatinize, and mix and homogenize.
It is noted that this requires further consideration and search as Applicant’s arguments are also directed to newly presented limitations not previously considered and will thus require further consideration and/or search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VIREN A THAKUR/Primary Examiner, Art Unit 1792